Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  LAN LI, et al.,                                   )
                                                    )
              Plaintiffs,                           )
                                                    )
                     v.                             ) Civ. No. 16-81871
                                                    ) LEAD CASE
  JOSEPH WALSH, et al.,                             )
                                                    )                               KJZ
              Defendants.                           )

  LAN LI, et al.,                                   )                     Oct 5, 2020
                                                    )
              Plaintiffs,                           )
                                                                                       West Palm Beach
                                                    )
  v.                                                ) Civ. No. 19-80332
                                                    )
  PNC BANK, N.A., and                               )
  RUBEN RAMIREZ,                                    )
                                                    )
              Defendants.                           )
                                                    )


                            ORDER FOLLOWING IN CAMERA REVIEW

         THIS CAUSE is before the Court upon the Joint Motion for in camera review [DE 662],

  and Plaintiffs’ accompanying Motion to Compel Production of Redacted or Withheld Documents

  [DE 670]. The matter is fully briefed [DEs 674, 677], and the Court has conducted an in camera

  review of the documents submitted by Defendant PNC Bank, N.A., (“PNC”) which were submitted

  on August 17, 2020. [DE 675].

                                         BACKGROUND

         In their Motion to Compel, Plaintiffs requested documents pertaining to any Anti-Money

  Laundering (“AML”) or Bank Secrecy Act (“BSA”) alerts or investigations that were generated

  by PNC regarding specific accounts that are relevant to the underlying litigation. PNC produced a
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 2 of 7



  privilege log which contains 242 entries where PNC has asserted the Suspicious Activity Reports

  (“SAR”) privilege over the requested documents. 1 Plaintiffs argue that PNC may have over-

  applied the SAR privilege. The Court conducted an extensive in camera review of thousands of

  pages of documents to determine if the privilege was properly applied by PNC. This Order follows.

                                             LEGAL STANDARDS

          The party invoking a privilege has the burden to prove the privilege exists. See United

  States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991). “[W]hen possible, privileges

  should be construed narrowly.” Pierce Cty., Wash. v. Guillen, 537 U.S. 129, 144-46 (2003)

  (explaining that privileges are construed narrowly to avoid “suppress[ing] otherwise competent

  evidence”).

          In Ackner v. PNC Bank, Nat'l Ass'n, 2017 WL 1383950, at *2 (S.D. Fla. Apr. 12, 2017),

  the Court discussed the statutory and regulatory scheme giving rise to the SAR privilege. The

  Annunzio–Wylie Anti–Money Laundering Act of 1992 (“AML”), 31 U.S.C. § 5318(g), provides

  in relevant part:

          (g) Reporting of suspicious transactions.—

          (1) In general.—The [Treasury] Secretary may require any financial institution, and any
          director, officer, employee, or agent of any financial institution, to report any suspicious
          transaction relevant to a possible violation of law or regulation.

          (2) Notification prohibited.—A financial institution, and a director, officer, employee, or
          agent of any financial institution, who voluntarily reports a suspicious transaction, or that
          reports a suspicious transaction pursuant to this section or any other authority, may not
          notify any person involved in the transaction that the transaction has been reported.

          (3) Liability for disclosures.—Any financial institution that makes [i.] a disclosure of any
          possible violation of law or regulation or [ii.] a disclosure pursuant to this subsection or
          [iii.] any other authority, and any director, officer, employee, or agent of such institution,
          shall not be liable to any person under any law or regulation of the United States or any

  1
   PNC is a “national bank” subject to the Bank Secrecy Act. As such, PNC is required to file a SAR to report certain
  suspicious activity to a person or agency designated by the Secretary of the Treasury. 31 U.S.C. § 5318(g); 12
  C.F.R. § 21.11.

                                                          2
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 3 of 7



          constitution, law, or regulation of any State or political subdivision thereof, for such
          disclosure or for any failure to notify the person involved in the transaction or any other
          person of such disclosure.

          The three safe harbors provided by § 5318(g)(3) supply an affirmative defense to claims

  against a financial institution for disclosing an individual's financial records or account-related

  activity. Financial institutions are granted immunity from liability for three different types of

  disclosures:

          (i.) A disclosure of any possible violation of law or regulation,

          (ii.) A disclosure pursuant to § 5318(g) itself, or

          (iii.) A disclosure pursuant to any other authority.

  See 31 U.S.C. § 5318(g)(3).

          Additionally, “[a] separate Bank Secrecy Act regulation provides that a bank must file a

  Suspicious Activity Report (SAR) when it detects any known or suspected federal criminal

  violation, or pattern of criminal violations, aggregating $5,000 or more in funds or other assets if

  the bank believes that it was used ‘to facilitate a criminal transaction, and the bank has a substantial

  basis for identifying a possible suspect or group of suspects.’ ” 12 C.F.R. § 21.11(c)(2). Dusek v.

  JPMorgan Chase & Co., 132 F. Supp. 3d 1330, 1336 (M.D. Fla. 2015). No national bank “shall

  disclose a SAR or any information that would reveal the existence of a SAR.” The SAR privilege

  is limited to a “SAR or any information that would reveal the existence of a SAR,” but does not

  include “the underlying facts, transactions, and documents upon which a SAR is based ...” 12

  C.F.R. § 21.11(k).




                                                     3
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 4 of 7



                                              ANALYSIS

         Recent cases have noted that a strong public policy leans heavily in favor of applying SAR

  confidentiality not only to a SAR itself, but also in appropriate circumstances to material prepared

  by the national bank as part of its process to detect and report suspicious activity, regardless of

  whether a SAR ultimately was filed or not. Fed. Trade Comm'n v. Marcus, 2020 WL 1482250, at

  *3 (S.D. Fla. Mar. 27, 2020) (quoting regulatory language). To that end, documents which have

  been prepared as part of a national bank’s process for complying with federal reporting

  requirements are covered by the SAR privilege. Lesti v. Wells Fargo Bank, N.A., 2014 WL

  12828854, at *1 (M.D. Fla. Mar. 4, 2014).

         On the other hand, those same Courts have distinguished the underlying factual documents

  which prompt a bank to investigate further. These documents are typically records made in the

  ordinary course of business, rather than reports or evaluations produced to comply with federal

  regulations, and are, therefore, not protected by the SAR privilege. Id. To that end, a bank’s

  general policies and procedures regarding fraud detection practices are generally not protected by

  the SAR privilege. Ackner, supra, at *2.

         Following an in camera review of the documents at issue in this case, the Court has

  identified five categories of documents withheld by PNC:

             1. Transaction monitoring alerts, which contain information concerning a decision

                 whether to file a SAR;

             2. Supporting documentation for a transaction monitoring alert;

             3. Evaluative processes and algorithms used by PNC to detect suspicious activity and

                 comply with AML and BSA regulations;




                                                   4
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 5 of 7



             4. Transaction monitoring “cases,” which contain information concerning a decision

                 whether to file a SAR;

             5. Evaluative reports created by PNC which concern a transaction monitoring case to

                 comply with AML and BSA regulations;

         Regarding     categories    one    and    three—transaction     monitoring     alerts   and

  processes/algorithms used to detect suspicious transactions and comply with the BSA and AML—

  the Court finds that these documents are protected by the SAR privilege. In Marcus, supra, Judge

  Strauss specifically analyzed PNC’s transaction monitoring “alerts” and “cases.” Id. at *6.

  Reasoning that they consisted of “material of an evaluative nature” that was prepared for the

  specific purpose of complying with federal reporting requirements, Judge Strauss found that such

  documents were protected by the SAR privilege. Id. In his detailed Opinion, which this Court

  finds to be exceedingly persuasive, Judge Strauss distinguished those protected documents from

  those documents that were created in the ordinary course of business, which are not protected. Id.

  The Court has specifically reviewed the similar documents withheld by PNC in this case and finds

  that their complete withholding is not an over-application of the SAR privilege, but instead is

  necessary to protect the confidential information contained therein. Nothing less than the complete

  withholding of these documents will satisfy this objective.

         By the same token, regarding the evaluative reports concerning the above-discussed alerts

  and “cases,” (category five), the Court finds that these documents were also properly withheld by

  PNC here based upon application of the SAR privilege. See Wiand v. Wells Fargo Bank, N.A.,

  981 F. Supp. 2d 1214, 1218 (M.D. Fla. 2013) (internal reports or other evaluative documents are

  protected). These documents include evaluative content of the nature of the suspicious activity

  and whether the same is protected by the BSA and AML. In other words, these documents are



                                                  5
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 6 of 7



  reports of an evaluative nature intended to comply with federal reporting requirements. Likewise,

  PNC’s processes and algorithms used to detect suspicious activity (category three) are privileged.

  See Marcus, at *5 (shielding from disclosure “documents [which] reveal the processes and

  algorithms that are used to detect suspicious activity for federal reporting purposes”). The Court

  has specifically reviewed the documents and finds that their complete withholding is not an over-

  application of the SAR privilege, but instead is necessary to protect the confidential information

  contained therein. Nothing less than the complete withholding of these documents will satisfy this

  objective.

         However, regarding category two—supporting documentation—the Court finds that these

  documents were improperly withheld.           See Wiand, 981 F.Supp.2d at 1217 (underlying

  transactional documents generated in the ordinary course of business are not protected by the SAR

  privilege); see also Marcus, 2020 WL 1482250, at *4 (“The SAR Privilege does not include,

  however, the underlying facts, transactions, and documents upon which a SAR is based.

  Accordingly, courts have held that supporting documentation giving rise to a SAR that is generated

  or received in the ordinary course of business is discoverable.”) (internal citations and quotation

  marks omitted). The Court has carefully analyzed all documents which fall into this category, and

  finds that none are protected by the SAR privilege.

         The Court pauses to briefly note Plaintiffs’ attempt to distinguish Marcus, which is the

  most persuasive and applicable case, as it deals with the same national bank, the same categories

  of documents, and is the most recent Opinion on the SAR privilege in this District. Plaintiffs

  attempt to distinguish Marcus by arguing that it was not a party in that case, but was rather a court-

  appointed receiver. The fact that PNC is a named party/Defendant in the present case is a

  distinction without a difference. A national bank’s litigation position is irrelevant to an analysis



                                                    6
Case 9:16-cv-81871-KAM Document 706 Entered on FLSD Docket 10/05/2020 Page 7 of 7



  of whether documents are protected by the SAR privilege, as the privilege is unqualified not

  waivable by the national bank. Wiand v. Wells Fargo Bank, N.A., 2013 WL 12157564, at *1 (M.D.

  Fla. Dec. 11, 2013) (“The SAR privilege is “an unqualified discovery and evidentiary privilege ...

  that cannot be waived by financial institutions.”). Accordingly, the Court rejects Plaintiffs’

  attempt to distinguish Marcus, and adopts its reasoning in full.

                                           CONCLUSION

         In accordance with the foregoing, Plaintiffs’ Motion to Compel Production of Redacted or

  Withheld Documents [DE 670] is GRANTED in part and DENIED in part to the extent specified

  herein. Specifically, all documents contained under the following privilege log entries shall be

  produced by PNC to the Plaintiffs: 11, 13-16, 26-28, 37, 38, 44, 48, 49, 87, 110, 191-218, 220,

  221. Production shall be made within ten (10) days of this Order.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 5th day of October 2020.

                                                       _________________________________
                                                       WILLIAM MATTHEWMAN
                                                       United States Magistrate Judge




                                                   7
